Title: Thomas Jefferson to Benjamin Harrison, 26 June 1817
From: Jefferson, Thomas
To: Harrison, Benjamin


          
            Dear Sir
            Monticello
June 26. 17.
          
          The American Philosophical society (at Philadelphia) are in possession of  a MS. journal of Colo Byrd, father of the late Colo Wm Byrd, while he was on the line of Virginia & Carolina. I suppose it went with the Westover library & thro’ that channel has come to them. it was evidently written by the author for publication, and they mean to print it. the one which, thro’ the channel of Colo Nicholas, I have had your permission to read, is a diary of the same survey, yet by no means a copy. each of these contains many and interesting facts & observations which the other has not, and each is important as a supplement to the other, and both equally worthy of the good sense of the writer, and of possession by the public. both go to the same object of pourtraying the state of n society & manners of that time. I am sure the Philosophical society would be glad to print both at the same time; and the object of this letter is to ask your permission to me to send on to them the copy I hold as yet under your indulgence, with a view to it’s being printed? your answer shall determine it’s being forwarded to them or returned to yourself without further delay. Accept the assurance of my esteem and respect.
          Th: Jefferson
        